
	
		II
		110th CONGRESS
		1st Session
		S. 222
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Graham (for himself,
			 Mrs. Dole, Mr.
			 Isakson, and Mr. Sessions)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Haitian Hemispheric Opportunity through
		  Partnership Encouragement Act of 2006 to extend the date for the President to
		  determine if Haiti meets certain requirements, and for other
		  purposes.
	
	
		1.Time for Presidential
			 determination regarding HaitiSection 213A(d)(2) of the Caribbean Basin
			 Economic Recovery Act, as added by section 5002(a) of the Haitian Hemispheric
			 Opportunity through Partnership Encouragement Act of 2006 (Public Law 109–432),
			 is amended by striking 90 days and inserting 1
			 year.
		
